41 A.3d 1284 (2012)
ESTATE OF Gaetano CIUCCARELLI, Deceased.
Petition of Eileen Caruso.
No. 155 EM 2011.
Supreme Court of Pennsylvania.
April 17, 2012.

ORDER
PER CURIAM.
AND NOW, this 17th day of April, 2012, the Petition for Leave to File Petition for Allowance of Appeal Nunc Pro Tunc and the Motion for Leave to File a Response are GRANTED. The Application for Expedited Consideration is DENIED, without prejudice to Respondents to request expedited consideration of the Petition for Allowance of Appeal. Petitioner's counsel is directed to file a Petition for Allowance of Appeal within 30 days of this order.